DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the membranes.”  There is insufficient antecedent basis for this limitation in the claim.  The examiner presumes that the singular “membrane” was intended.






(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding these claims, a rejection is made after due consideration of the factors set forth by the opinion in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
The breadth of the claims and the nature of the invention
Each of these claims are categorized together because they employ the use of “a target substance transporting carrier” operating either in concert with the olfactory fragments or in lieu of them.  The specification describes these “target substance transporting carriers” at p.17 line 30 – p.18 line 20, among other places.  One embodiment is “an odorant binding protein,” a protein found in living creatures, known in the art as an OBP.

The state of the prior art
Pelosi et al. (Sensors 2018) describe that these proteins are known and are subject of active research as a use in an odor monitoring sensor.  However, the authors indicate on p.13 of their article that:

    PNG
    media_image1.png
    189
    662
    media_image1.png
    Greyscale

This appears to indicate that making and using such sensors would require a very high level of skill in the art and because of its novelty, would require a disclosure having more details than is often required in obtaining a patent.

The level of one of ordinary skill and the level of predictability
In contrast, the level of ordinary skill in the art would likely be at the level of a masters degree or doctorate, but not necessarily having skill with this particular problem.  Furthermore, the level of predicatability would be considered low, considering that this is apparently a problem subject to active research, implying that full understanding of this field has not been achieved.


The amount of direction provided by the inventor and the existence of working examples
Though the inventors appear to describe in a general sense the structure of the device, however, no working examples have been presented.

The quantity of experimentation needed to make or use the invention based on the content of the disclosure
It would therefore appear to require a great deal of work to take the ideas presented by the applicants to present a working model ready for patenting.  These claims are therefore rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (Nano Letters 2012).
Regarding claim 1, Park describes a chemical sensor for detecting a target substance in a gas sample, comprising: a membrane (graphene in image reproduced below); and an olfactory receptor fragment which is fixed to the membrane (human olfactory receptor, where “conjugated” means that it is fixed, see drawing as well).

    PNG
    media_image2.png
    306
    792
    media_image2.png
    Greyscale


Regarding claim 2, there is a source electrode connected to one end of the membranes and a drain electrode connected to the other end of the membrane, wherein the membrane is a graphene (see evidence above as well as that which is reproduced below).

    PNG
    media_image3.png
    162
    413
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    222
    484
    media_image4.png
    Greyscale


Regarding claim 3, there is a liquid phase which is provided on the membrane to coat the olfactory receptor fragment (see image reproduced just above; also see text reproduced below from p.5086).

    PNG
    media_image5.png
    74
    374
    media_image5.png
    Greyscale


Regarding claim 9, as above in claim 1, Park describes a chemical sensor for detecting a target substance in a gas sample which has an olfactory receptor fragment which is capable of binding to a target substance.
It also has a detector which detects a physical property change due to the binding of the target substance and the olfactory receptor fragment (see abstract reproduced above, where the structure of the sensor forms a FET which relies on physical changes to alter its electrical properties which are detected).
Regarding claim 18, as above, the target substance to be detected by the chemical sensor is an odorant.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and with respect to certain claims, in view of official notice.
Regarding claim 4, though Park does not describe the thickness of the liquid phase, it would simply be a matter of optimization and routine experimentation to have selected the thickness of the liquid phase to be greater than 0 pm and equal to or less than 50 pm.
Regarding claims 7 and 8, the examiner officially notes that the use of a blocking agent, including that of an acid, would have been used.
It would have been obvious to one of ordinary skill in the art at the time of invention to have provided this in order to, for example, deactivate the sensor as a method of testing it.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/           Primary Examiner, Art Unit 1797